DENIED and Opinion Filed April 7, 2020




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00329-CV

                       IN RE OMAR H. HENRY, Relator

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-56857-2018

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Evans
                             Opinion by Justice Evans
         In this original proceeding, Omar H. Henry attempted to file a document

styled “Criminal Complaint Notice of Felony” purporting to accuse a Collin County

judge of treason and other crimes. When the Clerk of the Court returned the

document to relator on the ground relator had no appeal pending in this Court, relator

resubmitted the document now accompanied with a second document beginning

with the phrase “Order to Clerk of Court to Perform Specific Ministerial Acts”

describing his filing as “pleadings for writ of habeas corpus” and alleging the Clerk

of the Court is obliged to file relator’s document.

      “The purpose of a writ of habeas corpus is to obtain a speedy and effective

adjudication of a person’s right to liberation from illegal restraint.” Ex parte Kerr,
64 S.W.3d 414, 419 (Tex. Crim. App. 2002); see also Ex parte Gordon, 584 S.W.2d
686, 687–88 (Tex. 1972) (original proceeding). Nowhere in any of his pleadings

does relator articulate a basis for habeas relief.

      Accordingly, we deny relator’s petition. See TEX. R. APP. P. 52.8(a) (Court

must deny petition if it concludes relator not entitled to relief).




                                             /David Evans/
                                             DAVID EVANS
                                             JUSTICE

200329F.P05




                                          –2–